Case: 5:17-cv-01538-SL Doc #: 199-2 Filed: 04/01/19 1 of 14. PageID #: 15240




                      ([KLELW 
     Case: 5:17-cv-01538-SL Doc #: 199-2 Filed: 04/01/19 2 of 14. PageID #: 15241
                                 +,*+/< &21),'(17,$/

1                  IN THE UNITED STATES DISTRICT COURT
2                    FOR THE NORTHERN DISTRICT OF OHIO
3
4         FUSE CHICKEN, LLC,
5                            Plaintiff,
6
7                  vs.                       Case No. 5:17-cv-01538-SL
8
9         AMAZON.COM, INC.,
10                           Defendant.
11        ______________________________________________
12
13                         ***HIGHLY CONFIDENTIAL***
14
15                           Videotaped deposition of
16                                 DANIEL C.K. CHOW
17                               December 20, 2018
                                        9:13 a.m.
18
19                                      Taken at:
                                Ulmer & Berne, LLP
20                    65 East State Street, Suite 1100
                                   Columbus, Ohio
21
22        Kimberly A. Kaz,
23        RPR, Notary Public
24        Job No. 3173877
25        Pages 1 - 295

                                                                        Page 1

                                   9HULWH[W /HJDO 6ROXWLRQV
                                         
     Case: 5:17-cv-01538-SL Doc #: 199-2 Filed: 04/01/19 3 of 14. PageID #: 15242
                                 +,*+/< &21),'(17,$/

1                            THE VIDEOGRAPHER:                We're on the
2         record at 9:13.           Today's date is the
3         December 20th, 2018.               This is the matter of
4         Fuse Chicken versus Amazon.com, Inc.                       This
5         deposition is taking place in Columbus, Ohio.
6                            Would counsel please identify
7         themselves for the record?
8                            MR. WATNICK:           David Watnick of
9         Covington & Burling for Amazon.
10                           MR. HALPER:          Rick Halper of McKool
11        Smith for the plaintiff.
12                           THE VIDEOGRAPHER:                Court reporter,
13        please swear in the witness.
14                           DANIEL C.K. CHOW, of lawful age,
15        called for examination, as provided by the
16        Federal Rules of Civil Procedure, being by me
17        first duly sworn, as hereinafter certified,
18        deposed and said as follows:
19                      EXAMINATION OF DANIEL C.K. CHOW
20        BY MR. WATNICK:
21                 Q.        Good morning.
22                 A.        Good morning.
23                 Q.        Can you please state your name for
24        the record?
25                 A.        Daniel Chow.

                                                                       Page 16

                                   9HULWH[W /HJDO 6ROXWLRQV
                                         
     Case: 5:17-cv-01538-SL Doc #: 199-2 Filed: 04/01/19 4 of 14. PageID #: 15243
                                 +,*+/< &21),'(17,$/

1         Vague.
2                            THE WITNESS:            -- in this particular
3         case, Fuse Chicken had its manufacturing
4         facilities in China, and so I think that
5         particular fact leads me to conclude that for
6         Fuse Chicken, because its manufacturing --
7         legitimately manufacturing in China exposed
8         itself subject to the risk, that counterfeiters
9         in China would counterfeit its products.
10        That's not true of every product that's sold on
11        Amazon, as far as I know.
12                 Q.        Is that true on every product sold
13        on Amazon, the authentic version of which is
14        manufactured in China?
15                 A.        I wouldn't say every product, but I
16        would imagine that would be true with many of
17        those products, yeah.
18                 Q.        You understand that Fuse Chicken
19        has what it considers to be examples of the
20        allegedly infringing product sold on
21        Amazon.com?
22                 A.        Yes.
23                 Q.        Is that right?
24                 A.        Yes.
25                 Q.        Does your opinion relate in any way

                                                                       Page 60

                                    9HULWH[W /HJDO 6ROXWLRQV
                                          
     Case: 5:17-cv-01538-SL Doc #: 199-2 Filed: 04/01/19 5 of 14. PageID #: 15244
                                 HIGHLY CONFIDENTIAL

 1        to whether those products are or are not
 2        infringing?
 3                           MR .   HALPER :        Objection to form.
4         Lacks foundation .              Vague .
 5                           THE WITNESS:             The opinions that I
 6        gave right now,           no.
 7                 Q.       And the opinions in your report?
 8                           MR.    HALPER :        Objection .     Form .
 9        Lacks foundation .              Asked and answered.
10                           THE WITNESS :             I ' m not sure what
11        you're asking,            but I would say in giving the
12        context for counterfeiting in China,                      no.
13                 Q.        You ' re not offering an opinion that
14        Amazon committed willful infringement,                       are you?
15                           MR.    HALPER:         Objection .     Form .
16                           THE WITNESS :            No .

17                 Q.        What evidence have you seen that
18        the examples of infringing products Fuse
19        Chicken has in its possession were made in
20        China?
21                 A.        Could you repeat the question,
22        please?
23                 Q.        You've seen some example products
24        that Fuse Chicken says were sold on Amazon . com
25        that it alleges are infringing its intellectual

                                                                       Page 61

                                     Veritext Legal Solutions
                                          866 299-5127
     Case: 5:17-cv-01538-SL Doc #: 199-2 Filed: 04/01/19 6 of 14. PageID #: 15245
                                 +,*+/< &21),'(17,$/

1         property, right?
2                  A.        Yes.
3                  Q.        And what evidence have you seen
4         that those examples were manufactured in China?
5                  A.        The examples I saw are cited in my
6         report.       Those are the exhibits.
7                  Q.        Yeah.      Where in your report is
8         that?
9                  A.        There are two exhibits.                One is the
10        one that we first -- that is the Footnote 5
11        that -- that I referred to before.                      There's
12        Footnote 6, which has to deal with Ideal
13        Electronic Technology.                  There was also the
14        Footnote 4, which is the exhibit dealing with
15        cable data.
16                 Q.        What is cable data?
17                 A.        Cable data is a product which is
18        made by a company in Shenzhen, China, which
19        copies the design of the Fuse Chicken product.
20                 Q.        When you say "copies the design of
21        the Fuse Chicken product," what do you mean?
22                 A.        Well, I think -- I think you could
23        take a look at the exhibit.                      I think it would
24        be pretty clear if you took a look at the
25        exhibit and saw a photograph of the product.

                                                                       Page 62

                                    9HULWH[W /HJDO 6ROXWLRQV
                                          
     Case: 5:17-cv-01538-SL Doc #: 199-2 Filed: 04/01/19 7 of 14. PageID #: 15246
                                 +,*+/< &21),'(17,$/

1         infringement?
2                  A.        Well, it -- well, how much
3         knowledge -- what kind of knowledge did Amazon
4         have, you know.
5                  Q.        Knowledge of what?
6                  A.        Of the activities of the
7         manufacturer.          Did it have a track record with
8         this particular manufacturer?                       So there are a
9         lot of things that go into it.                       It's possible.
10        That's all I can say.
11                 Q.        That just by allowing the sale?
12                           MR. HALPER:          Objection.
13                 Q.        Or, I'm sorry.             Just by allowing
14        them to sell?
15                 A.        I wouldn't --
16                           MR. HALPER:          Objection.        Misstates
17        the testimony.
18                           THE WITNESS:           Yeah.
19                           MR. HALPER:          And lacks foundation.
20                           THE WITNESS:           Again, it's -- it's
21        very difficult to answer.                   It's very difficult
22        to answer that question.
23                 Q.        Are you aware of any Amazon actions
24        related to this case that you believe amounted
25        to trademark infringement?

                                                                     Page 201

                                   9HULWH[W /HJDO 6ROXWLRQV
                                         
     Case: 5:17-cv-01538-SL Doc #: 199-2 Filed: 04/01/19 8 of 14. PageID #: 15247
                                 HIGHLY CONFIDENTIAL

 1                           MR .   HALPER :       Objection .          Vague .
 2        Lacks foundation .
 3                           THE WITNESS :           What do you mean by
4         that?
 5                 Q.       Are you aware of any Amazon
 6        activities that you believe infringed Fuse
 7        Chicken ' s trademarks?
 8                 A.        You know,        I was -- I was not asked
 9        to be an expert on that particular issue,                             and I
10        have not given that any thought.
11                 Q.        So you can't speak to whether
12        Amazon had knowledge that a certain activity
13        might have been trademark infringing?
14                           MR .   HALPER :       Objection .          Vague .
15                           THE WITNESS :           Well,       again,      I was
16        not asked to look into that .                        I didn ' t
17        really -- haven ' t          really thought about that .
18                 Q.        Sarne is true for the copyright
19        claims or the deceptive trade act -- deceptive
20        trade practices claims?
21                           MR.    HALPER :       Objection .          Vague .
22        Compound.        Lacks foundation .
23                           THE WITNESS :            I was not -- I was
24        not asked to study those and give an opinion on
25        that .

                                                                            Page 202

                                    Veritext Legal Solutions
                                         866 299-5127
     Case: 5:17-cv-01538-SL Doc #: 199-2 Filed: 04/01/19 9 of 14. PageID #: 15248
                                 +,*+/< &21),'(17,$/

1                  Q.        I'm going to continue on Page 10 of
2         your report.          You have the list of materials
3         considered.         I think we've discussed a few
4         things, which were left off this list.                         Is
5         there anything else that's missing?
6                            MR. HALPER:           Objection.         Lacks
7         foundation.         Misstates testimony.
8                            THE WITNESS:            Could you clarify
9         what you mean by that?
10                 Q.        Were there any materials you
11        considered in forming your opinions and writing
12        your report that are not included on this list?
13                 A.        Not -- not that I recall.
14                 Q.        You have an entry on the list for
15        internet research.              Do you see that?
16                 A.        Yes.
17                 Q.        And what websites did you visit
18        that are not independently listed here?
19                 A.        I don't recall.
20                 Q.        Did you visit websites that are not
21        on this list?
22                 A.        Possible, yes.
23                 Q.        But you don't know what they were?
24                 A.        I cannot recall.                  I cannot recall.
25                 Q.        You refer to Amazon's second

                                                                      Page 203

                                    9HULWH[W /HJDO 6ROXWLRQV
                                          
     Case: 5:17-cv-01538-SL Doc #: 199-2 Filed: 04/01/19 10 of 14. PageID #: 15249
                                  +,*+/< &21),'(17,$/

1         reputable news organizations and publications,
2         and that they would vet the statements which
3         are being made in stories of this type, check
4         the accuracy of the factual assertions in these
5         articles.         I believe they will -- also would
6         give Amazon a chance to respond, and I believe
7         that in one of the articles, Amazon was invited
8         to give comment, but declined.                       So I have no
9         reason to believe that these articles are
10        inaccurate.
11                  Q.       Are you aware of Amazon disputing
12        the statements in that article?
13                           MR. WATNICK:            I'm going to object
14        as beyond the scope of the report.
15                  Q.       You can answer.
16                  A.       I am not aware that Amazon
17        objected, and I do recall that Amazon was
18        invited to give comment in one of the articles
19        and declined.
20                  Q.       You were also asked, at least with
21        respect to one of the articles, maybe both,
22        whether you thought the author knew what he was
23        talking about.           Do you recall that?
24                  A.       Yes, I do.
25                  Q.       Do you believe that the authors of

                                                                      Page 276

                                    9HULWH[W /HJDO 6ROXWLRQV
                                          
     Case: 5:17-cv-01538-SL Doc #: 199-2 Filed: 04/01/19 11 of 14. PageID #: 15250
                                  HIGHLY CONFIDENTIAL

 1        these articles knew and understood what they
 2        were talking about when they wrote what they
 3        wrote in those articles?
4                   A.       Yes,    I do.        I believe that
 5        reputable news organizations and publications
 6        such as these would hire professionals who were
 7        competent and had knowledge of the subject
 8        matter on which they were writing.                         I believe
 9        that these -- this indicates to me that these
10        people knew what they were talking about,                           and I
11        believe that they do.
12                  Q.       Were you asked by Fuse Chicken or
13        its counsel,         in connection with your work and
14        report in this case,              to quantify the amount of
15        counterfeiting of Fuse Chicken products?
16                           MR . WATNICK :          Object .       Beyond the
17        scope of the report.
18                           THE WITNESS :           No,       I was not.
19                  Q.       Do you recall earlier,                 you
20        testified that you                  it is your opinion that
21        you doubt that you                  that the cable data
22        products were manufactured in locations outside
23        of China?
24                  A.       Yes.
25                  Q.       What was the basis for your opinion

                                                                          Page 277

                                    Veritext Legal Solutions
                                         866 299-5127
     Case: 5:17-cv-01538-SL Doc #: 199-2 Filed: 04/01/19 12 of 14. PageID #: 15251
                                  +,*+/< &21),'(17,$/

1         in that regard?
2                   A.       Based on my experience,
3         counterfeiters usually arise in proximity to
4         the original legitimate manufacturer.                        They
5         arise in China in proximity to the original
6         manufacturer because of the prevalence of
7         counterfeiting and a business and legal culture
8         which supports it.
9                            Based upon my experience, I
10        would -- I would say that the counterfeiter
11        would be one in proximity to the original
12        manufacturer, meaning that they would be in
13        China, and it would seem very unlikely to me
14        that there would be a counterfeiter in the
15        United States, based upon those factors.
16                  Q.       And are you aware of evidence
17        suggesting that the cable data products were
18        made outside of China?
19                  A.       No.
20                  Q.       Why are your opinions that you've
21        offered and -- today and indicated in your
22        report relevant to this case?
23                  A.       Well, in order to understand Fuse
24        Chicken's case, it is necessary to put the case
25        in the larger context, and the larger context

                                                                      Page 278

                                    9HULWH[W /HJDO 6ROXWLRQV
                                          
 Case: 5:17-cv-01538-SL Doc #: 199-2 Filed: 04/01/19 13 of 14. PageID #: 15252

                              HI OHL Y CONFIDENTIAL

1                I   declare under penalty of perjury
2     under the laws that the foregoing is
3     true and correct.
4

 5              Executed on           ft6[/!l£J..!f-:---(_~,      2012,
 6    at   Co IvJ!f) bu S__    I    __   _{)Jl;o ------------------ .
 7

 8

 9

10

11                   ____ ;f}~f.K~~
12                         WITNESS SIGNATURE

13

14

15

16

17

18

19

20

21

22

23

24

25


                                                                Page 294

                                   Veritext Legal Solutions
                                        866 299-5127
     Case: 5:17-cv-01538-SL Doc #: 199-2 Filed: 04/01/19 14 of 14. PageID #: 15253
                                  HIGHLY CONFIDENTIAL

 1                                REPORTER'S CERTIFICATE
 2        The State of Ohio,
 3                                                           SS :
          County of Fairfield . )
 4
                        I, Kimberly A . Kaz, RPR, a Notary
 5        Public within and for the State of Ohio, duly
 6        commissioned and qualified, do hereby certify
          that the within named witness, DANIEL C.K .
 7        CHOW, was by me first duly sworn to testify the
 8        truth, the whole truth and nothing but the
          truth in the cause aforesaid; that the
 9        testimony then given by the above-referenced
10        witness was by me reduced to stenotypy in the
          presence of said witness; afterwards
11        transcribed, and that the foregoing is a true
          and correct transcription of the testimony so
12        given by the above-referenced witness.
                        I do further certify that this
13        deposition was taken at the time and place in
          the foregoing caption specified and was
14        completed without adjournment.
                        I do further certify that I am not
15        a relative, counsel or attorney for either
16        party, or otherwise interested in the event of
          this action .
17                      IN WITNESS WHEREOF, I have hereunto
18        set my hand and affixed my seal of office at
          Cleveland, Ohio, on this 16th day of January, 2019 .
19
20                             ___/   /            ___._
                                                       ______..
21
22             ~ ·-- - - ___ ~--"-·
                  _.J ,····-                      ,-~

23          Kimberly A . Kaz, RPR, Notary Public
24          within and for the State of Ohio
25          My commission expires March 31, 2023.

                                                                      Page 295
                                          Veritext Legal Solutions
                                               866 299-5127
